Citation Nr: 0030033	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Disagreement with the initial 50 percent rating assigned for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO.  



REMAND

The most recent VA psychiatric examination was conducted in 
October 1998.  The examiner determined that the Global 
Assessment of Functioning (GAF) score was 45 and that the 
veteran was severely industrially impaired.  It was noted 
that he was obviously not employable.  

Records of the Social Security Administration, received in 
August 1999, show that the veteran was awarded benefits as of 
June 1995 and suffered from severe PTSD and depression.  

The Board finds that the medical evidence is inadequate for 
the purpose of evaluating the current severity of the 
service-connected PTSD and that another VA examination is 
necessary.  

In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records for review.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service- connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" rating.  
Thus, the RO should consider whether a "staged" rating is 
warranted for the veteran's service-connected PTSD.

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD from August 1998 to the 
present.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


